82356: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-30506: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82356


Short Caption:NEV. WILDLIFE ALL. VS. STATE, DEP'T OF WILDLIFECourt:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1801073Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Rehearing Denied


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:10/22/2021How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantDonald A. MoldeJeffrey A. Dickerson


AppellantMark E. SmithJeffrey A. Dickerson


AppellantMark E. Smith FoundationJeffrey A. Dickerson


AppellantNevada Wildlife AllianceJeffrey A. Dickerson


RespondentState of Nevada Board of Wildlife CommissionersCraig M. Burkett
							(Attorney General/Carson City)
						Aaron D. Ford
							(Attorney General/Carson City)
						


RespondentState of Nevada Department of WildlifeCraig M. Burkett
							(Attorney General/Carson City)
						Aaron D. Ford
							(Attorney General/Carson City)
						


RespondentTony WasleyCraig M. Burkett
							(Attorney General/Carson City)
						Aaron D. Ford
							(Attorney General/Carson City)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/27/2021OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


01/21/2021Filing FeeFiling Fee due for Appeal. (SC)


01/21/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-01722




01/21/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-01724




01/21/2021Docketing StatementFiled Appellants' Civil Docketing Statement. (SC)21-01829




01/27/2021Filing FeeFiling Fee Paid. $250.00 from Jeffrey A. Dickerson.  Check no. 1476. (SC)


01/27/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)21-02538




01/28/2021Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant(s) 14 days transcript request form; 120 days opening brief. (SC)21-02616




01/28/2021Transcript RequestFiled Appellant's Certificate of No Transcript Request. (SC)21-02643




02/23/2021BriefFiled Appellant's Opening Brief. (SC)21-05331




02/23/2021AppendixFiled Appendix to Opening Brief. (REJECTED PER NOTICE FILED ON 2/24/21)(SC)


02/23/2021AppendixFiled Appendix to Opening Brief. (REJECTED PER NOTICE FILED ON 2/24/21)(SC)


02/23/2021AppendixFiled Appendix to Opening Brief. (REJECTED PER NOTICE FILED ON 2/24/21)(SC)


02/23/2021AppendixFiled Appendix to Opening Brief. (REJECTED PER NOTICE FILED ON 2/24/21)(SC)


02/23/2021AppendixFiled Appendix to Opening Brief. (REJECTED PER NOTICE FILED ON 2/24/21)(SC)


02/23/2021AppendixFiled Appendix to Opening Brief. (REJECTED PER NOTICE FILED ON 2/24/21)(SC)


02/24/2021AppendixFiled Appendix to Opening Brief. (REJECTED PER NOTICE FILED ON 2/24/21)(SC)


02/24/2021Notice/OutgoingIssued Notice of Deficient Appendix. Corrected appendix due: 5 days. (SC)21-05394




02/24/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 1 Part 1. (SC)21-05489




02/24/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 1 Part 2. (SC)21-05492




02/24/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 2. (SC)21-05493




02/24/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 3 Part 1. (SC)21-05497




02/24/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 3 Part 2. (SC)21-05498




02/24/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol.4 Part 1. (SC)21-05499




02/24/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 4 Part 2. (SC)21-05501




02/24/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 5. (SC)21-05503




02/24/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 6. (SC)21-05504




03/22/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondents' answering brief due: April 9, 2021. (SC)21-08160




04/09/2021BriefFiled Respondents' Answering Brief. (SC)21-10300




05/04/2021BriefFiled Appellants' Reply Brief. (SC)21-12726




05/04/2021Case Status UpdateBriefing Completed/To Screening. (SC)


10/22/2021Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)21-30496




10/22/2021Order/DispositionalFiled Order of Affirmance.  "ORDER the district court's  judgment AFFIRMED."  EN BANC  (SC)21-30506




11/03/2021MotionFiled Appellants' Motion to Extend Time  to File Petition for Panel Rehearing. (SC)21-31566




11/04/2021Order/ProceduralFiled Order Granting Motion. Appellant's petition for rehearing due:  December 6, 2021. (SC)21-31724




11/17/2021Post-Judgment PetitionFiled Appellants' Petition for En Banc Reconsideration. (REJECTED PER NOTICE FILED ON 11/17/21) (SC)


11/17/2021Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)21-33057




11/17/2021Post-Judgment PetitionFiled Petition for Rehearing. (SC)21-33139




11/17/2021Filing FeeFiling fee paid. E-Payment $150.00 from Jeffrey A. Dickerson. (SC)


11/30/2021Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). EN BANC21-34043





Combined Case View